Case 8:18-cv-02001-JVS-JDE Document 194-1 Filed 03/25/21 Page 1 of 11 Page ID
                                 #:11283



  1    Amanda R. Washton (SB# 227541)              Peter A. Gergely (Pro Hac Vice)
         a.washton@conklelaw.com                   PGergely@merchantgould.com
  2    Sherron Wiggins (SB# 321819)                Ryan J. Fletcher, (Pro Hac Vice)
         s.wiggins@conklelaw.com                   RFletcher@merchantgould.com
  3    CONKLE, KREMER & ENGEL                      MERCHANT & GOULD, P.C.
       Professional Law Corporation                1801 California St., Suite 3300
  4    3130 Wilshire Boulevard, Suite 500          Denver, CO 80202
       Santa Monica, California 90403-2351         Telephone: (303) 357-1651
  5    Phone: (310) 998-9100                       Facsimile: (612) 332-9081
       Fax: (310) 998-9109
  6
       Attorneys for Defendants                    Paige S. Stradley, (Pro Hac Vice)
  7    True Wearables, Inc. and Marcelo            PGergely@merchantgould.com
       Lamego                                      MERCHANT & GOULD, P.C.
  8                                                3200 IDS Center
                                                   80 South 8th Street
  9                                                Minneapolis, MN 55402
                                                   Telephone: (612) 332-5300
 10                                                Facsimile: (612) 332-9081
 11
 12
                                   UNITED STATES DISTRICT COURT
 13
                  CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 14
 15
    MASIMO CORPORATION, a                        CASE No. 8:18-cv-2001-JVS-JDE
 16 Delaware Corporation; and
    CERCACOR LABORATORIES, INC.,                 MEMORANDUM IN SUPPORT OF
 17 a Delaware corporation,,                     DEFENDANTS’ MOTION FOR
                                                 RECONSIDERATION OF THE
 18                   Plaintiff,                 COURT’S ORDER REGARDING
                                                 EX PARTE APPLICATION
 19             v.
 20 TRUE WEARABLES, INC., a                      Hearing: April 26, 2021
    Delaware corporation; and MARCELO            Time: 1:30 p.m.
 21 LAMEGO, an individual,                       Ctrm: 10C
 22                   Defendant.
 23                                              Hon. James V. Selna
                                                 Presiding Judge
 24                                              Hon. John D. Early
 25                                              Magistrate Judge

 26                                              Complaint Filed:    November 8, 2018
                                                 Trial Date:         March 9, 2021
 27
 28
      3855.002\9953
       MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR RECONSIDERATION OF THE COURT’S
                           ORDER REGARDING EX PARTE APPLICATION
Case 8:18-cv-02001-JVS-JDE Document 194-1 Filed 03/25/21 Page 2 of 11 Page ID
                                 #:11284



  1                                           TABLE OF CONTENTS
                                                                                                                      Page
  2
  3 I.         INTRODUCTION ............................................................................................. 3
  4 II.        ARGUMENT .................................................................................................... 4
  5            A.       RECONSIDERATION IS PROPER BECAUSE THE COURT
                        FAILED TO CONSIDER MATERIAL FACTS. ................................... 4
  6
                        1.       The Court Failed to Consider Evidence that Plaintiffs
  7                              Unduly Delayed in Identifying Trade Secret 10........................... 5
  8                     2.       The Court Failed to Consider Evidence that Plaintiffs have
                                 not Identified Trade Secrets 8 through 11, 14, and 15 with
  9                              Sufficient Specificity .................................................................... 7
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      3855.002\9953
                                                               -2-
       MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR RECONSIDERATION OF THE COURT’S
                           ORDER REGARDING EX PARTE APPLICATION
Case 8:18-cv-02001-JVS-JDE Document 194-1 Filed 03/25/21 Page 3 of 11 Page ID
                                 #:11285



  1 I.         INTRODUCTION
  2            Pursuant to Central District of California Local Rule 7-18, Defendants True
  3 Wearables and Marcelo Lamego (“Defendants”) move for reconsideration of the
  4 Court’s Order Regarding Ex Parte Application (Dkt. 188), in which the Court granted
  5 in part and denied in part Defendants’ Ex Parte Application for an Order Striking
  6 Portions of Plaintiffs’ Interrogatory Responses; Compelling Discovery Responses;
  7 and Protecting Defendants from Discovery (Dkt. 159-1). Defendants request that the
  8 Court reconsider its Order and strike Trade Secret 10, compel discovery responses for
  9 Trade Secrets 8 through 11, 14, and 15, and enter a protective order.
 10            In its Order, the Court found that Plaintiffs had good cause for their late
 11 identification of Trade Secrets 6 through 11, 14, and 15, but the Court struck Trade
 12 Secret 12 (referred to as the “TSS”) and Trade Secret 13, finding that Plaintiffs had
 13 failed to establish good cause for the late addition of these two new trade secrets. In
 14 assessing Trade Secret 12, the Court specifically held that Plaintiffs had unduly
 15 delayed by waiting until October 2020 to newly add the TSS to their supplemental
 16 interrogatory response. Separately, the Court denied Defendants’ request for a more
 17 specific refinement of Trade Secrets 1, 3, and 5. Defendants’ respectfully request that
 18 the Court reconsider two aspects of its Order.
 19            First, the Court should reconsider whether Plaintiffs had good cause and did
 20 not unduly delay in adding Trade Secret 10. Similar to the TSS, Plaintiffs first
 21 identified Trade Secret 10 in October 2020. Indeed, Plaintiffs admit that Trade Secret
 22 10 was first identified in October 2020. Thus, the Court’s same rationale for striking
 23 Trade Secret 12 applies with equal force to Trade Secret 10, and Trade Secret 10
 24 should be stricken.
 25            Second, the Court should reconsider its decision not to compel a more
 26 particular identification of Trade Secrets 8 through 11, 14, and 15. In their Ex Parte
 27 Application, Defendants argued that Plaintiffs failed to identify Trade Secrets 1, 3
 28
      3855.002\9953
                                                -3-
       MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR RECONSIDERATION OF THE COURT’S
                           ORDER REGARDING EX PARTE APPLICATION
Case 8:18-cv-02001-JVS-JDE Document 194-1 Filed 03/25/21 Page 4 of 11 Page ID
                                 #:11286



  1 through 5, and 8 through 15 with sufficient particularity. Defendants also presented
  2 evidence that Trade Secrets 8 through 15 are not (and have never been) identified with
  3 sufficient particularity. In its Order, the Court held that Plaintiffs’ identification of
  4 Trade Secrets 1 and 3 through 5 was sufficient, but the Court did not address the
  5 arguments or evidence presented regarding Trade Secrets 8 through 15. That evidence
  6 shows that the Court should compel a more specific identification of Trade Secrets 8
  7 through 11, 14, and 151 and should protect Defendants from trade secret discovery
  8 pending a sufficiently specific identification of the same.
  9 II.        ARGUMENT
 10            A.     RECONSIDERATION IS PROPER BECAUSE THE COURT
 11                   FAILED TO CONSIDER MATERIAL FACTS.
 12            Local Rule 7-18 sets forth grounds for reconsideration:
 13            A motion for reconsideration of the decision on any motion may be made
               only on the grounds of (a) a material difference in fact or law from that
 14
               presented to the Court before such decision that in the exercise of
 15            reasonable diligence could not have been known to the party moving for
               reconsideration at the time of such decision, or (b) the emergence of new
 16
               material facts or a change of law occurring after the time of such
 17            decision, or (c) a manifest showing of a failure to consider material facts
               presented to the Court before such decision.
 18
 19 L.R. 7-18. Because the Court failed to consider evidence that Plaintiffs unduly
 20 delayed in identifying Trade Secret 10 and failed to consider evidence that Plaintiffs’
 21
 22
               1
 23           Because the Court has stricken Trade Secrets 12 and 13, there is currently no
      need for the Court to reconsider its Order regarding the specificity of those two trade
 24   secrets. Defendants understand that Plaintiffs intend to seek reconsideration of the
 25   Court’s decision to strike Trade Secret 12. Defendants intend to oppose this motion
      and believe that Trade Secret 12 was properly stricken. However, should the Court
 26   reconsider its striking of Trade Secret 12 and reintroduce Trade Secret 12 to the case,
 27   the Court should reconsider its decision not to compel a more particular identification
      of Trade Secret 12 for the same reasons as Trade Secrets 8 through 11, 14, and 15.
 28
      3855.002\9953
                                                  -4-
       MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR RECONSIDERATION OF THE COURT’S
                           ORDER REGARDING EX PARTE APPLICATION
Case 8:18-cv-02001-JVS-JDE Document 194-1 Filed 03/25/21 Page 5 of 11 Page ID
                                 #:11287



  1 current identifications of Trade Secrets 8 through 11, 14, and 15 are insufficiently
  2 specific, reconsideration is proper.
  3                   1.   The Court Failed to Consider Evidence that Plaintiffs Unduly
  4                        Delayed in Identifying Trade Secret 10
  5            In assessing Defendants’ request that the Court strike new trade secrets added
  6 by Plaintiffs, the Court held that it is proper to require a showing of good cause and a
  7 lack of undue delay for an addition of new trade secrets. (Dkt. 188 at 2-3)2. The Court
  8 explained this good cause requirement is consistent with the Federal Rules, is
  9 consistent with California Code of Civil Procedure § 2019.210, and, in the Court’s
 10 words, “makes logical sense.” (Id.) Applying the good cause standard with respect to
 11 the Trade Secret 12, the Court found that “Plaintiffs did not have good cause to newly
 12 add the TSS to their interrogatory response in October 2020.” (Id. at 3). The
 13 Defendants agree with this finding, but the TSS was not the only newly added material
 14 in Plaintiffs’ October 2020 interrogatory response.3 Trade Secret 10, which Plaintiffs
 15 admit was first identified in October 2020, should also have been stricken for the same
 16 reason as Trade Secret 12.
 17            When the Court considered whether Plaintiffs had established good cause for
 18 their late addition of Trade Secrets 6 through 11 and 14 through 15, the Court stated:
 19 “Trade Secrets 6 through 11, 14, and 15 were added in July 2020.” (Dkt. 188 at 4).
 20 The Order then explains that because “[July 2020] is only a little over three months
 21 after the objections to Plaintiffs’ technical expert were rejected by Judge Early, . . .
 22 [t]he Court therefore concludes that there was no undue delay in adding these trade
 23
 24
 25           As in the Court’s Order, all citations herein are made to the page numbers
               2

      found at the bottom of the cited documents.
 26
               3
 27            Defendants also agree that Plaintiffs failed to establish good cause with
      respect to Trade Secret 13 and that the Court properly struck Trade Secret 13.
 28
      3855.002\9953
                                                 -5-
       MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR RECONSIDERATION OF THE COURT’S
                           ORDER REGARDING EX PARTE APPLICATION
Case 8:18-cv-02001-JVS-JDE Document 194-1 Filed 03/25/21 Page 6 of 11 Page ID
                                 #:11288



  1 secrets, and Plaintiffs had good cause to add Trade Secrets 6 through 11, 14, and 15.”
  2 (Dkt. 188 at 4).
  3            Defendants do not challenge the Court’s conclusion that Plaintiffs’ three-month
  4 delay between the Court’s approval of their expert in March 2020 and their
  5 identification of additional trade secrets in July 2020 does not constitute undue delay.
  6 If Plaintiffs had, in fact, added each of Trade Secrets 6-11, 14, and 15 in July 2020,
  7 Defendants would not have reason to request reconsideration of the Court’s decision
  8 not to strike those trade secrets. But Trade Secrets 6 through 11, 14, and 15 were not
  9 each added in July of 2020. Trade Secret 10 was indisputably added in October 2020
 10 and, as such, should have been stricken along with Trade Secrets 12 and 13.
 11            For the proposition that Trade Secrets 6 through 11, 14, and 15 were added in
 12 July, the Court’s Order cites to page 8 of Plaintiffs’ Opposition. (Dkt. 188 at 4).
 13 Presumably, the Court is referring specifically to Plaintiffs’ assertion that “[t]here is
 14 no dispute that Plaintiffs identified all but one trade secret at issue by July 1, 2020.”
 15 (Dkt. 163 at 8 (emphasis original)). But as Defendants argued in their Ex Parte
 16 Application, “[t]he Second Expanded Identification [in October 2020] retained most
 17 of the newly added trade secrets from the First Expanded Identification [in July 2020]
 18 and again added additional categories of trade secrets.” (Dkt. 159-1 at 9-10
 19 (emphasis added)). Defendants’ Application focused specifically on the late addition
 20 of the TSS as an example, in part because the TSS was the subject of Plaintiffs’ then-
 21 pending motion for preliminary injunction. But as the evidence submitted with
 22 Defendants’ Application shows, the TSS is not the only trade secret that was not
 23 included in Plaintiffs’ July 2020 interrogatory response. Rather, like the TSS, Trade
 24 Secret 10 was first added to Plaintiffs’ interrogatory response in October 2020 and
 25 should be stricken for the same reasons.
 26            It is undisputed that Trade Secret 10 was not included in Plaintiffs’ July
 27 identification and was first included in Plaintiffs’ October 2020 supplementation.
 28
      3855.002\9953
                                                 -6-
       MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR RECONSIDERATION OF THE COURT’S
                           ORDER REGARDING EX PARTE APPLICATION
Case 8:18-cv-02001-JVS-JDE Document 194-1 Filed 03/25/21 Page 7 of 11 Page ID
                                 #:11289



  1 Indeed, when the parties met and conferred regarding Defendants’ intention to file
  2 this Motion for Reconsideration, Plaintiffs’ counsel admitted that Trade Secret 10
  3 was first identified in October 2020. Declaration of Paige Stradley in Support of
  4 Defendants’ Motion for Reconsideration (“Stradley Decl.”), ¶ 3, Ex. A at 2. Evidence
  5 that Defendants submitted in support of their Ex Parte Application—specifically,
  6 Exhibit A to the Declaration of Zachary Kachmer (Dkt. 134-2)—confirms that Trade
  7 Secret 10 was not included in either Plaintiffs’ Original Response (March 2019) or
  8 Plaintiffs’ First Expanded Identification (July 2020). (Compare Dkt. 134-2 at 5-12
  9 with Dkt. 134-2 at 14-18.) Instead, Trade Secret 10 was, like the TSS, first included
 10 in the October 2020 supplemental response. (Id.)
 11         In its Order, the Court struck Trade Secret 12 because Plaintiffs “did not have
 12 good cause to newly add the TSS in their interrogatory response in October 2020.”
 13 (Dkt. 188 at 3). The Court, believing that Trade Secret 10 had been identified in July
 14 2020, held that Plaintiffs had good cause to add Trade Secret 10. But Defendants
 15 submitted evidence that multiple trade secrets were first identified by Plaintiffs in their
 16 October 2020 supplemental response. Because Plaintiffs admit that Trade Secret 10
 17 was not added until October 2020 and because Defendants’ Ex Parte Application
 18 demonstrated the same, the Court should reconsider its Order and strike Trade Secret
 19 10, which the parties agree was first identified in October 2020.
 20                2.    The Court Failed to Consider Evidence that Plaintiffs have not
 21                      Identified Trade Secrets 8 through 11, 14, and 15 with
 22                      Sufficient Specificity
 23         The portion of the Court’s Order regarding Defendants’ Motion to Compel
 24 “addresse[d] Defendants’ arguments that Trade Secrets 1 and 3 through 5 are
 25 insufficiently specific, requiring refinement.” (Dkt. 188 at 4.) The Court concluded
 26 that Defendants are not entitled to a more specific identification of trade secrets with
 27 respect to Trade Secrets 1 and 3 through 5. The Court specifically cited Defendants’
 28
    3855.002\9953
                                            -7-
      MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR RECONSIDERATION OF THE COURT’S
                          ORDER REGARDING EX PARTE APPLICATION
Case 8:18-cv-02001-JVS-JDE Document 194-1 Filed 03/25/21 Page 8 of 11 Page ID
                                 #:11290



  1 statement, in their Ex Parte Application, that “Plaintiffs’ initial identification of trade
  2 secrets sufficed at the early stages of the case to set the boundaries of relevant
  3 discovery.” (Id.) According to the Court, if Plaintiffs’ initial identification sufficed at
  4 the early stages of the case, “the initial identification of trade secrets can also suffice
  5 for later stages of discovery.” (Id.)
  6            As an initial matter, the Court’s Order only purports to address Defendants’
  7 request for more specificity for “Trade Secrets 1 and 3 through 5.” (Id.) This does not
  8 reflect the full scope of the issues presented in Defendants’ Ex Parte Application, in
  9 which Defendants argued not only that Trade Secrets 1 and 3 through 5 were
 10 insufficiently specific but that the same was also true of Trade Secrets 8 through 15.
 11 (See Dkt. 159-1 at 25-27, Dkt. 159-10.) For example, Defendants specifically stated,
 12 “TS Nos. 1, 3-5, 8-15 are broad, vague, and/or riddled with ambiguities” and included
 13 as an exhibit “a chart describing the shortcomings for each of TS Nos. 1, 3-5, 8-15.”
 14 (Id. at 25, 27; chart at Dkt. 159-10.) Defendants further explained that, while
 15 “Defendants believe TS 6-15 should be stricken[,] Defendants, however, have
 16 addressed these categories in this Section in the event the Court does not strike those
 17 trade secrets.” (Dkt. 159-1 at n.5.)
 18            It is not clear whether the Court’s reference to “Trade Secrets 1 and 3 through
 19 5” reflects the Court’s failure to consider the full scope of Defendants’ arguments or
 20 if it was an inadvertent error for the Court to not also refer to Trade Secrets 8 through
 21 15. Regardless, reconsideration is justified. If the Court did not consider Defendants’
 22 arguments and evidence regarding Trade Secrets 8 through 15, the Court should
 23 reconsider its order to address the full scope of Defendants’ Ex Parte Application.
 24 (Dkt. 159-1 at § III(A).)
 25            Even if the Court’s failure to refer to Trade Secrets 8 through 15 in its Order
 26 was merely inadvertent, reconsideration is warranted because the rationale offered by
 27 the Court reflects a failure to consider material facts presented to the Court. The Court
 28
      3855.002\9953
                                                 -8-
       MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR RECONSIDERATION OF THE COURT’S
                           ORDER REGARDING EX PARTE APPLICATION
Case 8:18-cv-02001-JVS-JDE Document 194-1 Filed 03/25/21 Page 9 of 11 Page ID
                                 #:11291



  1 correctly notes that Defendants have acknowledged that Plaintiffs’ “initial
  2 identification sufficed at the early stages of the case.” (See Dkt. 159-1 at 24).
  3 However, as Defendants explained in the section of the brief regarding their Motion
  4 to Strike, Plaintiffs made a near-wholesale replacement of that initial identification
  5 over a year later. (Id. at 9). Accordingly, any belief that Defendants have expressed
  6 about the sufficiency of Plaintiffs’ “initial identification” says nothing about
  7 Defendants’ beliefs about the sufficiency of Plaintiffs’ later identifications of
  8 additional, all-new trade secrets.
  9            It is undisputed that Plaintiffs did not include Trade Secrets 6 through 15 in
 10 their initial identification but, instead, added Trade Secrets 6 through 15 “based on
 11 discovery.” (Dkt. 188 at 2). Thus, Trade Secrets 6 through 15 were not merely
 12 refinements of Plaintiffs’ initial identification of trade secrets. Importantly, with the
 13 exception of Trade Secrets 6 and 7, Defendants have never believed or asserted that
 14 the newly identified trade secrets in Plaintiffs’ July 2020 identification—or the newly
 15 identified trade secrets identified in October 2020—were identified with sufficient
 16 particularity. To the contrary, Defendants’ Ex Parte Application explained that after
 17 Plaintiffs provided an expanded trade secret identification in July 2020, “Defendants
 18 promptly brought their concerns regarding Plaintiffs’ expansion, lack of specificity,
 19 and catch-all language to Plaintiffs’ attention.” (Dkt. 159-1 at 9 (citing Dkts. 159-4,
 20 159-6) (emphasis added).)
 21            In particular, the Ex Parte Application refers to and cites correspondence that
 22 Defendants sent to Plaintiffs’ counsel two weeks after Plaintiffs served their July 2020
 23 identification, in which Defendants asserted that “[e]ach of the trade secrets identified
 24 in Plaintiffs’ [trade secret identification] is a general concept or category of
 25 information.” More specifically, Defendants noted that Trade Secrets 6 through 22
 26 (which Plaintiffs had newly added) “merely identify concepts and categories of
 27 information rather than identifying legally protectable trade secret information.” (Dkt.
 28
      3855.002\9953
                                                 -9-
       MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR RECONSIDERATION OF THE COURT’S
                           ORDER REGARDING EX PARTE APPLICATION
Case 8:18-cv-02001-JVS-JDE Document 194-1 Filed 03/25/21 Page 10 of 11 Page ID
                                  #:11292



   1 159-4 at 174). In follow-up correspondence, Defendants elaborated on the
   2 inadequacies of the newly added trade secrets, writing that “several of Plaintiffs’
   3 alleged trade secrets are broad and generic, not specific,” that “[i]t is not sufficient for
   4 Plaintiffs to provide conceptual categories of information as a tactic to postpone the
   5 actual identification of trade secrets,” and that “each and every one of Plaintiffs’
   6 alleged trade secrets is merely a broad category of information that would be
   7 applicable to any business [and] that is indistinguishable from matters within the
   8 parties’ industry.” (Dkt. 159-6 at 181-182).
   9            In other words, Defendants objected to the lack of specificity in Plaintiffs’
 10 newly added trade secrets from the moment Plaintiffs made their first attempt to
 11 expand (not merely “refine”) their trade secret identification in July 2020. And, with
 12 the exception of Trade Secrets 6 and 7, Defendants have maintained their objection
 13 to the lack of specificity from July 2020 all the way through their filing of the Ex Parte
 14 Application before this Court.4 Defendants have never stated or suggested that any of
 15 newly added Trade Secrets 8 through 15 have been identified with a level of
 16 particularity that would suffice at any stage of discovery.
 17             To the extent the Court’s Order was intended to address Defendants’ arguments
 18 regarding Trade Secrets 8 through 15, the Court’s reasoning overlooks material facts
 19 that Defendants presented to the Court. Namely, the Court overlooks the fact that
 20 Trade Secrets 8 through 15 were not identified at the early stages of the case and that
 21
 22             Following Plaintiffs’ identification of new trade secrets in July, the parties
                4

 23    had numerous communications regarding Plaintiffs’ identification of new trade
       secrets and the lack of sufficient specificity associated with the same. Ultimately,
 24    Plaintiffs agreed to provide another supplemental response with additional specificity.
 25    However, this response (the October 2020 supplement) added more new categories of
       trade secrets and remained insufficiently specific. Defendants then brought a motion
 26    to Judge Early seeking to strike the Plaintiffs’ newly added Trade Secrets 6 through
 27    15. Judge Early found that such a motion was more properly brought before this
       Court, and, accordingly, Defendants filed their Ex Parte Application before this Court.
 28
       3855.002\9953
                                                 -10-
        MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR RECONSIDERATION OF THE COURT’S
                            ORDER REGARDING EX PARTE APPLICATION
Case 8:18-cv-02001-JVS-JDE Document 194-1 Filed 03/25/21 Page 11 of 11 Page ID
                                  #:11293



   1 Defendants have never believed nor asserted the identifications of Trade Secrets 8
   2 through 15 to be sufficiently specific. Instead, Defendants consistently maintained
   3 that Trade Secrets 8 through 15 were not sufficiently specific. Therefore, with respect
   4 to these trade secrets, Defendants’ request for specificity should not be denied based
   5 on Defendants’ statement that “Plaintiffs’ initial identification sufficed at the early
   6 stages of the case.” (Dkt. 188 at 4). Defendants request that the Court reconsider the
   7 portion of its order denying their request for a more specific identification of Trade
   8 Secrets 8 through 11, 14, and 155 and denying Defendants’ request for a protective
   9 order that protects Defendants from trade secret discovery pending a sufficiently
 10 specific identification of all trade secrets.6
 11
 12
      Dated: March 24, 2021                Amanda R. Washton
 13                                        Sherron Wiggins, members of
 14                                        CONKLE, KREMER & ENGEL
                                           Professional Law Corporation
 15
 16
 17                                        By: /s/Amanda R. Washton
 18                                            Amanda R. Washton
                                               Attorneys for Defendants
 19                                            True Wearables, Inc. and Marcelo Lamego
 20
 21
 22         5
                See note 1, supra.
 23         6
                The Court’s Order does not directly address Defendants’ arguments relating
 24 to the need for a protective order, presumably because the Court rejected Defendants’
 25 request for a more specific identification of trade secrets. Should the court reconsider
    its Order and require Plaintiffs to provide a more specific identification of any one or
 26 more of Trade Secrets 8 through 11, 14, or 15, the Court should also enter a protective
 27 order protecting Defendants from trade secret discovery for the reasons presented in
    Defendants’ Ex Parte Application.
 28
    3855.002\9953
                                               -11-
       MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR RECONSIDERATION OF THE COURT’S
                           ORDER REGARDING EX PARTE APPLICATION
